Under the classification made by the 1933 amendment, approved by the majority opinion, a commissioner from a Rochester or Winona district, even at the 1930 population, would represent approximately 10,000 residents each, while in the districts outside the city therein each commissioner would represent a little less than 5,000, resulting in a resident outside of the city having a representation equal to two or more residents within the city. Between the federal census of 1920 and 1930 the population of Olmsted county appreciably increased. The increase was principally in the city of Rochester. If Rochester should continue to grow, as it doubtless *Page 106 
will, and should double its present population, and the remainder of the county, as is altogether likely, not proportionately increase its population, the present inequality would be greatly aggravated and result in even grosser inequality. Since 1860 up until the passage of L. 1933, c. 363, equality in representation has controlled and been the general policy of the state legislature. That policy was adhered to in the enactment of the provision directing a redistricting of commissioner districts when 30 per cent or more of the population of a county was in one district. (L. 1917, c. 370.) In my opinion no valid reason appears for the departure from that long-established and manifestly just and equitable policy respecting representation in the election of county commissioners in a county having a city of the second class.
The suggestion that because "second class cities of this state are in counties essentially rural in character" the legislature "was justified in its classification of these counties for the purpose of preventing the urban population from dominating them and from governing the counties and possibly from expending county funds wholly or principally in the interest of the cities within their boundaries" does not appeal to me. If such diversity of interests really exists, the remedy offered by the 1933 amendment merely shifts the power of domination from one side to the other. The framers of our constitution foresaw and made provision for such a situation. Minn. Const. art. 11, § 2, provides:
"The legislature may organize any city into a separate county, when it has attained a population of twenty thousand inhabitants, without reference to geographical extent, when a majority of the electors of the county in which such city may be situated, voting thereon, shall be in favor of a separate organization."
As long as the electors of a county such as here considered choose to be governed by a common organization, they should, under our system of government, have equal representation as nearly as may be practicable in the selection of administrative officials.
As I view it, the classification created by the 1933 amendment is arbitrary and illusory and hence unconstitutional. *Page 107